Citation Nr: 1103682	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for Crohn's disease.

2.  Entitlement to an initial disability rating in excess of 10 
percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 2003 to 
March 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran, his spouse, and his 
mother all testified at a video conference hearing before the 
undersigned Veterans Law Judge in February 2009 and accepted such 
hearing in lieu of an in-person hearing before a Veterans Law 
Judge.  A transcript of the hearing is associated with the claims 
files.

This case was previously before the Board in December 2009, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to October 29, 2007, impairment 
resulting from the Veteran's Crohn's disease was moderately 
severe in nature with frequent exacerbations.  



2.  For the period from October 29, 2007, impairment resulting 
from the Veteran's Crohn's disease has been severe in nature with 
daily symptoms, periodic flare-ups, the need for dietary protein 
supplements, and only fair health during periods of remission.  

3.  Impairment resulting from the Veteran's right foot plantar 
fasciitis is moderate in nature.

4.  Impairment resulting from the Veteran's left foot plantar 
fasciitis is moderate in nature.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for the period prior to October 29, 2007, for Crohn's disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§§ 4.7, 4.20, 4.114, Diagnostic Code 7323 (2010).    

2.  The criteria for a disability rating of 60 percent, but not 
higher, for the period from October 29, 2007, for Crohn's disease 
have been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§§ 4.7, 4.20, 4.114, Diagnostic Code 7323 (2010).

3.  The criteria for a disability rating of 10 percent, but not 
higher, for the entire period on appeal for right foot plantar 
fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for a disability rating of 10 percent, but not 
higher, for the entire period on appeal for left foot plantar 
fasciitis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5284 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the 
claims, the Veteran was mailed a letter in May 2006 advising him 
of what the evidence must show and of the respective duties of VA 
and the claimant in obtaining evidence.  The May 2006 letter also 
provided the Veteran with appropriate notice with respect to the 
disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claims.

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Crohn's Disease

There is no specific diagnostic code used to evaluate Crohn's 
disease.  Currently, the Veteran's Crohn's disease is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7323, which pertains to 
ulcerative colitis.  The Board finds that the symptoms 
experienced by the Veteran are best contemplated by that 
diagnostic code.

Under Diagnostic Code 7323, a 30 percent disability rating is 
warranted for moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent disability rating is warranted for 
severe ulcerative colitis with numerous attacks a year and 
malnutrition, with health being only fair during remissions.  A 
maximum 100 percent disability rating is warranted for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, and 
general debility; or with a serious complication such as liver 
abscess.  38 C.F.R. § 4.114.  

Plantar Fasciitis

There is no specific diagnostic code used to evaluate plantar 
fasciitis.  Currently, the Veteran's bilateral plantar fasciitis 
is rated as a single disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, which pertains to flatfoot, acquired.  The 
Board finds that Diagnostic Code 5276 does not adequately account 
for the symptomatology experience by the Veteran.  The symptoms 
of plantar fasciitis are most appropriately rated under 
Diagnostic Code 5284, which provides the criteria for rating foot 
injuries.  Under this code, a separate evaluation is warranted 
for each foot based on the severity of the symptomatology.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5284, a 10 percent disability rating is 
warranted for moderate foot injury; a 20 percent disability 
rating is warranted for moderately severe foot injury; a 30 
percent disability rating is warranted for severe foot injury; 
and a maximum 40 percent disability rating is warranted when 
there is actual loss of use of the foot.  38 C.F.R. § 4.71a.



Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

Evaluation of Crohn's Disease

In November 2006, the Veteran was afforded a VA examination for 
his intestines.  At that examination the Veteran reported that he 
had experienced nausea, vomiting, diarrhea, constipation, bloody 
stools, and weight loss.  The Veteran reported a history of 
having abdominal cramping and at times he had 6 - 8 semi-formed 
stools a day.  However, at the time of examination the Veteran 
reported that he was only experiencing approximately 2 - 3 semi-
formed stools a day.  The Veteran reported that he had a sense of 
urgency with bowel movements and after meals he always had to 
move his bowels.  At the time of the examination, the Veteran 
reported that he was not having bloody or mucousy stool.  

Upon physical examination the Veteran had lower abdominal 
tenderness, but no guarding or rebound and bowel sounds were 
active.  At that time the Veteran reported that he was not 
working because of his gastrointestinal symptoms.  The examiner 
diagnosed the Veteran with Crohn's disease.

In January 2007, the Veteran was seen at the VA Medical Center 
for epigastric pain and emesis and left scapular area pain.  The 
Veteran reported that he had stopped taking prednisone for his 
Crohn's disease and had lost approximately 20 pounds.  He 
described a knot-like sensation in his upper epigastric /lower 
retrosternal area.  The Veteran also reported having 15 - 20 
watery diarrhea movements every day.  Upon physical examination 
the Veteran's abdomen was soft with decreased bowel sounds.  He 
had tenderness on palpation in the epigastric area and less so 
across the lower abdomen.  The Veteran was noted to have 
developed nausea and had an episode of dry heaving after the mid-
epigastric area was palpated.  The Veteran's stool also had faint 
traces of blood in it.  The Veteran was re-prescribed prednisone 
and told to follow-up with his primary care physician.    

As the Veteran was originally placed on the temporary disabled 
list for the Army, he was seen at the National Naval Medical 
Center (NNMC) in Bethesda, MD for evaluation in October 2007.  

At the October 2007 NNMC examination for his Crohn's disease, the 
Veteran was reported to be doing poorly.  The Veteran reported 
nausea, vomiting, and diarrhea.  He reported taking 40 milligrams 
of prednisone a day and reported having 5 - 8 bowel movements per 
day.  The Veteran reported having mild fevers, fatigue, and 
malaise.  The examiner continued the diagnosis of Crohn's disease 
stating that it was poorly controlled as the Veteran was still 
symptomatic despite being on 40 milligrams of prednisone per day.  
Due to the severity of the Crohn's disease, the examiner 
recommended permanent separation from the military at that time.

Of record are treatment notes from the VA Medical Center which 
show that the Veteran has received periodic treatment for Crohn's 
disease at the VA Medical Center from December 2006 to December 
2009.  In general the Veteran is seen by gastroenterology or in 
the emergency department.  Generally, the Veteran had complaints 
of nausea, vomiting, and diarrhea.  The Veteran was routinely 
found to have a tender abdomen, and his weight would fluctuate 
depending on his medication.

In February 2009, the Veteran testified at a Board hearing.  At 
that hearing the Veteran reported that his Crohn's disease was 
getting worse.  He reported experiencing a lot of cramping in his 
lower abdomen and pain in his upper chest region.  He reported 
that he had flare-ups of his Crohn's disease approximately every 
two to three months and the flare-ups would last approximately 
two months at a time.  He reported that during the times between 
the flare-ups, he would have diarrhea at least 2-3 times before 
work every morning and throughout the day.  He reported that he 
would still experience a lot of abdominal cramping as well.  He 
reported that he used to take 60 milligrams of prednisone, but as 
a result he developed a "buffalo hump" on his back, just below 
his neck, and so the prednisone was discontinued.  He reported 
that his weight had fluctuated from approximately 185 pounds at 
the highest, when he was on the full prednisone dosage, to 115 
pounds at his lowest.  

The Veteran reported that when he had flare-ups in his condition, 
he would get very sick and end up missing substantial amounts of 
work.  He said that he experienced approximately 3 flare-ups per 
year.  He reported that he cannot go out in big, public places 
because he is always nervous as to whether there will be a 
bathroom nearby.  He reported that he would search out the 
nearest restroom every time he goes anywhere with his family.  He 
reported that during flare-ups his pain was about a 7 or 8 out of 
10, he experiences abdominal cramping, pain, and diarrhea.  He 
also reported that he experiences nausea and vomiting during 
flare-ups.  The Veteran reported that he will go days without 
being able to eat anything and has now had to start to take 
protein pills to supplement his diet.  
 
The Veteran reported that he has been to the emergency room as a 
result of his Crohn's disease several times.  He reported that he 
would usually go when his symptoms were really bad in the hopes 
that they could give him some medication that would relieve some 
of his symptoms.  

The Veteran's spouse also testified at the February 2009 hearing.  
She reported that the Veteran would experience a lot of diarrhea, 
which had just become his normal.  She reported that the Veteran 
would get very anxious when they went out to public places and 
when they went to Florida on vacation he got so sick that he had 
to go to the emergency room.  

The Veteran's mother also provided testimony.  She reported that 
the Veteran is unable to live a normal life as a result of his 
Crohn's disease.  She reported that she had not seen the Veteran 
well since his separation from active service.

In February 2010, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported experiencing 
abdominal cramping, abdominal pain, and chest pain on a daily 
basis.  He reported that the chest pain was in the mid-epigastric 
area and that the abdominal pain was in the lower left quadrant.  
He reported that generally the pain was 6 out of 10 in intensity, 
but occasionally the pain became so severe that he would have to 
go to the emergency room.  The Veteran reported that he has gone 
to the emergency room approximately 10 times since his separation 
from active service and has been told that they cannot do 
anything for him and that he should follow up with his 
gastroenterologist.  The Veteran reported taking pain medication, 
but that he was unsure whether it actually provided any relief of 
his gastrointestinal symptoms.  However, he did report that the 
medication in conjunction with moving his bowels provided 
moderate relief of his chest pain, but not necessarily his 
abdominal pain.  The Veteran also reported experiencing 
persistent diarrhea on a daily basis.  He reported that on a good 
day, he would have approximately 2-3 stools, but that on a bad 
day, he would have approximately 5-8 stools.  The Veteran 
reported that 70 percent of the time he was having a bad day.  He 
reported that his stools were like saw dust, or runny/muddy 
water, but that 20-25 percent of his stools were formed.  The 
Veteran reported that he no longer took medication for the 
diarrhea, because the Imodium he used to take caused constipation 
and increased his abdominal pain.

The Veteran reported experiencing chills and a fever 2-3 times 
per week.  He reported that the fever was mild and ranged from 99 
degrees to 100 degrees.  He reported that he had not received any 
antibiotic treatment.  The Veteran reported experiencing fatigue 
and feeling as though he was about to faint approximately 8-10 
times per month.  He reported that these symptoms would last 
about 10 minutes.  The Veteran reported a loss of energy on a 
daily basis with no motivation.  The Veteran reported that he 
experienced rectal bleeding with excessive wiping, but that there 
was no blood in his stool.  The Veteran reported that his weight 
generally fluctuated between 135 pounds and 150 pounds.  

The Veteran reported that as a result of his gastrointestinal 
symptoms he experienced increased nausea when working around 
food.  He reported that he experienced nausea, vomiting, and/or 
dry heaves on a daily basis, approximately 1-4 times per day.  
The Veteran reported that doing any type of yard work in hot 
weather made his body feel run down and that it would bring on 
cramping and diarrhea spells.  The Veteran reported that while he 
was working in flooring, he missed at least 2-4 days per month 
due to his gastrointestinal symptoms.  He reported that if he did 
not feel well, he was unable to perform his job due to his 
gastrointestinal symptoms, to include diarrhea.  He also reported 
that he had experienced some difficulty working with the potent 
smells from the glue used to do the flooring.  The Veteran 
reported that heavy lifting, such as lifting rolls of carpet, put 
pressure on his abdomen.  The Veteran reported that he had not 
engaged in any hobbies or sports since becoming ill.      

Upon physical examination, the Veteran's abdomen was soft and 
nontender.  There were bowel sounds present and the Veteran had 
no palpable organomegaly.  The examiner continued the diagnosis 
of Crohn's ileitis and also diagnosed a hiatal hernia, gastritis, 
and gastroesophageal reflux disease.

The Board finds that the Veteran is not entitled to a disability 
rating in excess of 30 percent for Crohn's disease for the period 
prior to October 29, 2007.  In this regard, the Board notes that 
at his November 2006 VA examination, the Veteran indicated that 
while his disability had been fairly severe in the past, it had 
apparently decreased in severity because he was only experiencing 
2-3 stools per day.  Additionally, the Veteran had not reported 
any problems with his medication and he had not been making 
frequent visits to the emergency department.  The Veteran had 
reported experiencing nausea, although not to the extent that it 
has more recently been reported.  Additionally, while the Veteran 
reported fluctuations in his weight, there was no evidence that 
he experienced malnutrition or that he needed dietary supplements 
of any kind.  Therefore, the Board finds that prior to October 
29, 2007, the Veteran's disability more nearly approximated a 
moderately severe disability with frequent exacerbations.   

The Board finds that the Veteran is entitled to a 60 percent 
disability rating for Crohn's disease from October 29, 2007, the 
date of his NNMC examination, at which time permanent separation 
from the military was recommended.  In this regard, the Board 
notes that at that time the Veteran reported significant symptoms 
of nausea, vomiting, and diarrhea despite taking prednisone.  
Additionally, it was noted that the Veteran was doing poorly and 
that his Crohn's disease was poorly controlled as the Veteran was 
still symptomatic despite being on 40 milligrams of prednisone a 
day.  At that time, the Veteran also reported that he had been 
experiencing fevers and chills as a result of his 
gastrointestinal problems.  

Additionally, at his February 2009 Board hearing the Veteran 
reported that he experienced more severe flare-ups of his Crohn's 
disease approximately every two to three months and that the 
flare-ups would last approximately two months at a time and 
caused him to miss substantial time from work.  He reported that 
during the times between the flare-ups, he would have diarrhea at 
least 2-3 times before work every morning and throughout the day.  
He reported that he would still experience a lot of abdominal 
cramping as well.  Additionally, in the February 2010 VA 
examination report, the VA examiner noted that the Veteran 
experienced daily symptoms rather than periodic.  The Veteran has 
also reported feeling generally run down, experiencing chills and 
fevers, and significant weight fluctuation.  Also, while the 
Board acknowledges that the Veteran is not actually malnourished, 
the Veteran reported that he had to start taking a protein 
supplement because he was unable to get enough protein through 
normal means.  

For the reasons stated above, the Board finds that the Veteran's 
Crohn's disease more nearly approximates a severe disability 
rather than a moderately severe disability beginning October 29, 
2007.  

However, the evidence of record does not show that the Veteran 
Crohn's disease has resulted in marked malnutrition, anemia, and 
general debility; o, that he has serious complications such as 
liver abscess.  Therefore, the disability does not more nearly 
approximate the pronounced condition required for a disability 
rating in excess of 60 percent.  

Evaluation of Bilateral Plantar Fasciitis
   
In November 2006, the Veteran was afforded a VA foot examination.  
At that examination the Veteran reported that he experienced pain 
and fatigability in his feet.  He reported that he had received 
two steroid injections, but that they did not help his symptoms.  
He also reported that he used orthotic inserts, but that the ones 
he had were old and that he needed a new pair, which the Veteran 
reported he could not afford at that time.  He reported that he 
had moderate pain in his feet daily which would last for hours at 
a time.  He reported the only way to alleviate his pain was to 
get off his feet.

Upon physical examination the Veteran's feet had normal 
pronation.  The Veteran walked rather "gingerly," but the 
examiner did not notice an antalgic gait.  The Veteran did not 
use assistive devices, he did not have pes planus, and he did not 
have ingrown toenails.  The Veteran did not have any Achilles 
tendon pain, but he did have pain bilaterally along the plantar 
fascia.  The examiner diagnosed the Veteran with bilateral 
plantar fasciitis. 

At his October 2007 examination at the NNMC, the Veteran reported 
that after walking for one hour he began to have pain in his feet 
which would continue until he went to bed.  He reported that the 
pain would begin in the bottoms of his heels and under the 
arches.  He reported that his left foot was worse than the right.  
The Veteran reported that the pain would begin at a 6 out of 10 
and increase to a 10 out of 10.  He reported that he could only 
walk a quarter of a mile and could not stand for more than 4 
hours at a time.

Upon physical examination the Veteran walked with a mildly 
abnormal steppage type gait.  He could walk on the heels and on 
the ball of his right foot, but not on the left forefoot because 
of the pain.  His arches were high average in height, he was sore 
to firm palpation at the apex of the arches (more so on the 
left), his heels were not tender, his skin was normal, and he had 
no abnormal callus formation.  Strength testing was difficult 
because the Veteran appeared to be limited by pain.  The 
Veteran's dorsiflexion and plantar flexion were both limited.  
Again, the Veteran was diagnosed with bilateral plantar 
fasciitis.

At his February 2009 Board hearing, the Veteran gave testimony 
regarding his bilateral plantar fasciitis.  He said that he could 
only stand for 15 minutes at a time and when he would go to the 
zoo, or other places, with his family he had to walk ahead and 
sit on a bench and wait for them to look at all the animals 
and/or exhibits without him as he is not able to be on his feet 
for extended periods of time.  He also reported that his feet 
would swell if he was on them too long and he would have to rub a 
cold "pop can" along the bottom of his feet to get the swelling 
to go down.  He reported that he used to get cortisone shots in 
his feet, but that they caused his feet to be so painful that he 
was unable to walk.  He reported that he had trouble taking 
medication to help his feet because it would usually interfere 
with his Crohn's disease. 

In February 2010, the Veteran was afforded another VA 
examination.  At that time, the Veteran reported that he used to 
wear inserts to help his plantar fasciitis, but that they had 
worn out.  He reported that he did have a plantar fasciitis shoe 
that he would alternate between his feet every night while he was 
sleeping.  He reported that he could not handle wearing the 
plantar fasciitis shoe on both feet at the same time.  The 
Veteran also reported that he had received cortisone shots in his 
heels, which had provided some relief.  The Veteran reported that 
walking a distance of 1-2 miles caused pain that was a 4 out of 
10 in intensity; he reported that standing all day caused him to 
experience pain that was a 6 out of 10 in intensity; and he 
reported that pushing a lawnmower, raking grass, or walking up 
and down hills produced pain that was an 8 out of 10 in 
intensity.  He reported that he experienced these symptoms in 
both feet and that he used over the counter Tylenol, which 
provided fair relief.  

The Veteran reported experiencing flare-ups of bilateral foot 
pain several times per month to a pain level of 7 out of 10 in 
intensity.  He reported that the flare-ups would generally last 
until the next morning.  He reported that during flare-ups he had 
to stop and rest.  The Veteran denied any redness, warmth, or 
tenderness of the feet.  He reported experiencing stiffness in 
the mornings.  He reported weakness and instability, described as 
feeling unbalanced secondary to pain.  The Veteran reported that 
he had trouble doing lawn maintenance and walking up and down 
hills as a result of his foot pain.  He reported that when he was 
working in flooring, he had experienced difficulty lifting heavy 
objects; such as rolls of carpeting, 50 pound buckets of glue, 
and 100 pound carpet rollers.  He reported that such heavy 
lifting increased his foot pain and threw him off balance.  He 
reported that he did not engage in any sports or hobbies.        
  
Upon physical examination of the Veteran's feet, there was no 
warmth, tenderness, redness, or effusion in either foot.  
Strength with plantar flexion and dorsiflexion was 5/5.  
Sensation to monofilament and vibration was intact bilaterally.  
The Veteran had pedal and posterior tibial pulses with hair on 
the dorsal surfaces of both feet.  Achilles tendon reflexes were 
1+.  The feet had no scars or deformity.  The Veteran used no 
assistive device and there was equal shoe wear on both heels.  
There were no corns or calluses present.  The Achilles tendon was 
in good alignment with both heels and the arches were fairly well 
maintained.  The Veteran was not using any shoe inserts.  The 
range of motion measurements were as follows: dorsiflexion to 20 
degrees bilaterally, plantar flexion to 45 degrees bilaterally, 
inversion to 30 degrees bilaterally, and eversion to 20 degrees 
bilaterally.  The Veteran did not have pain on initial range of 
motion and there was no pain with repetitive range of motion.  
There was no increased weakness, decreased endurance, or 
incoordination following repetitive range of motion.  There were 
no changes in degrees of range of motion following repetitive 
range of motion.  X-rays of the feet were within normal limits.  
The examiner diagnosed bilateral plantar fasciitis with residual 
pain.

The Board finds that the Veteran is entitled to separate 10 
percent disability ratings for plantar fasciitis in each foot.  
In this regard, the Board notes that the Veteran experiences 
pain, limitation in his ability to walk distances and stand for 
long periods, instability, and weakness in both feet.  
Additionally, as a result of his plantar fasciitis, the Veteran 
experienced difficulty lifting heavy objects at work and 
routinely felt unbalanced due to the pain he experienced.  The 
Veteran also reported experiencing painful flare-ups which would 
last for several hours at a time.  For these reasons, the Board 
finds that the Veteran's symptoms of plantar fasciitis represent 
a moderate foot disability in each foot.

Consideration has been given to assigning a higher disability 
rating for the period on appeal.  However, the Board notes that 
the Veteran had nearly full range of motion in both feet.  There 
was also no tenderness or pain on motion noted in his February 
2010 VA examination report.  Additionally, the Veteran has 
reported that his foot pain was relieved by rest and Tylenol.  
Therefore, the Board finds that the Veteran does not have more 
than a moderate disability of either foot as a result of his 
plantar fasciitis.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-Schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  While the Veteran has been seen at the 
emergency room for symptoms of his Crohn's disease, there is no 
evidence that he has actually been hospitalized for that 
disability.  Additionally, the Board has increased the disability 
evaluations as warranted by the evidence.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
increased ratings granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order. 


ORDER

The Board having determined that the Veteran's Crohn's disease 
warrants a 30 percent disability rating prior to October 29, 
2007, and a 60 percent disability rating, but not higher, for the 
period from October 29, 2007; the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable to 
the payment of monetary benefits.

The Board having determined that the Veteran's bilateral plantar 
fasciitis warrants a 10 percent rating, but not higher, for each 
foot for the entire period on appeal, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


